Descartes Launches Conditional Voluntary Cash Tender Offer to Acquire all Outstanding Shares of Porthus at a Price of EUR 12.50 per Share WATERLOO, Ontario, Canada — 22 February 2010 — The Descartes Systems Group Inc. (Nasdaq:DSGX) (TSX:DSG), a federated global logistics network, has, through its wholly-owned subsidiary Dexxcartes bvba (“Dexxcartes”), launched a conditional voluntary cash tender offer (the “Offer”) to acquire all outstanding shares of Zemblaz NV (NYSE Alternext Brussels: ALPTH) (formerly denominated Porthus NV, “Porthus”), a leading provider of global trade management solutions, at EUR 12.50 per share, as well as all outstanding warrants of Porthus.On December 14, 2009, Descartes announced that Dexxcartes had filed with the CBFA (the Belgian banking and finance supervisory authority) its intention to launch the Offer. The cash Offer price for outstanding warrants is EUR 12.33 per warrant issued pursuant to Porthus’ April 21, 2000 warrant plan and EUR 20.76 per warrant issued pursuant to Porthus’ November 7, 2001 warrant plan. As of December 11, 2009, Porthus had 2,348,790 outstanding shares and 23,759 warrants convertible into 71,277 additional shares. Depending on the number of warrants exercised for shares prior to closing, the aggregate consideration payable by Dexxcartes as part of the Offer would be between approximately EUR 29.7 million (equivalent to approximately USD 40.5 million) and EUR 30.3 million (equivalent to approximately USD 41.3 million). The consideration will be paid by Dexxcartes from its available cash on-hand. The Offer is conditional on Dexxcartes acquiring 95% of Porthus’ outstanding shares and there being no material adverse change to Porthus or its business prior to closing. If Dexxcartes acquires, as a consequence of the Offer, 95% or more of Porthus’ shares, then Dexxcartes will proceed with a buy-out offer of the remaining shares on the same terms as the Offer. Certain shareholders of Porthus, holding 51.8% of the shares of Porthus, including the reference shareholder Saffelberg Investments and all Executive Management, have committed to support the Offer and tender their shares and warrants to
